Citation Nr: 1420881	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  03-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 1965 to May 1969 and from June 1975 to July 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from September 2002 and more recent rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  Regarding the specific issue on appeal, however, the Board referred this claim for service connection for diabetes mellitus to the RO for appropriate development and consideration in March 2011.  The claim subsequently was adjudicated by the Appeals Management Center (AMC) in a November 2012 supplemental statement of the case (SSOC).  Thereafter, the Veteran's representative expressed disagreement with the denial of this claim in a January 2013 Informal Hearing Presentation (IHP).  So remanding this claim for issuance of a statement of the case (SOC) was redundant in light of the fact that it already has been addressed in the November 2012 SSOC.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996) (issuance of an SOC is not an absolute requirement for acceptance of a substantive appeal).  Thus, the Board exercised its jurisdiction over this claim and denied it as part of a May 2013 decision.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (CAVC/Court).  Pursuant to a Joint Motion for Partial Remand filed by the parties, the Court vacated the Board's May 2013 decision in November 2013, and remanded the claim back to the Board for further adjudication consistent with the Joint Motion.

Since the Court returned this case to the Board, the Veteran has submitted additional evidence in support of his claim, but he waived his right to have the RO, as the Agency of Original Jurisdiction (AOJ), initially consider this additional evidence, preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c) (2013) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).


FINDINGS OF FACT

The Veteran has Type I rather than Type II Diabetes Mellitus, and it is not presumed to be the result of exposure to herbicides (including the dioxin in Agent Orange) during his service, is not shown to have been directly incurred during his service, to have manifested to a compensable degree within one year of his discharge from service to alternatively presume it was incurred during his service, and is not shown to be otherwise related or attributable to his service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for his Type I Diabetes Mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence that VA will obtain versus that information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).


With respect to this claim of entitlement to service connection for diabetes mellitus, the Veteran has not been provided a VCAA notice letter specifically concerning this claim.  However, he was provided VCAA letters in June 2004, August 2005, March 2008, February 2009, and May 2011 advising him of the information and evidence necessary to substantiate a claim for service connection, generally, albeit in the context of his claims for other disabilities.  These letters nevertheless included information regarding the evidence necessary to substantiate a claim for service connection, generally, and notified him of his and VA's respective responsibilities in obtaining supporting evidence.

Moreover, in his statements and pleadings, he has evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim - including on the specifically alleged basis of entitlement, that being, that he has diabetes mellitus as a result or consequence of his presumed exposure to Agent Orange in Vietnam.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or his representative demonstrating an awareness of what is necessary to substantiate a claim).

The Veteran has been represented throughout the appeal of this claim by an accredited representative, and in his January 2013 IHP the representative listed this issue of entitlement to service connection for diabetes mellitus, including as due to exposure to herbicides, and included in that IHP citation to 38 C.F.R. §§ 3.303(a) and 3.304, some of the pertinent regulations regarding service connection.  See Overton v. Nicholson, 20 Vet. App. 427, 435-38 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).


The Veteran and his representative clearly have had a meaningful opportunity to participate effectively in the adjudication of this claim such that the essential fairness of the adjudication is unaffected.  The absence of a VCAA notice letter specifically concerning this claim of entitlement to service connection for diabetes mellitus, in this instance, is harmless error since this omission has not unduly prejudiced the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court held that the Veteran, not VA, bears the burden of proof of not only establishing a notice error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  There is no such pleading or allegation in this instance as concerning this particular claim.

As regarding the duty to assist, a review of the claims file and "Virtual VA" electronic folder (e-folder) shows that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim for service connection for diabetes mellitus.  To this end, his service treatment records (STRs), service personnel records (SPRs), Social Security Administration (SSA) records, and VA and private treatment records have been obtained and associated with his claims file for consideration.  He was also provided a VA examination in June 2011 to determine whether he has diabetes mellitus and, if so, the specific type (Type I versus Type II) and whether it is related or attributable to his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And while he did not provide rationale for his June 2011 conclusion that no diagnosis of diabetes was warranted, the examiner subsequently provided an addendum opinion in October 2011 explaining that the Veteran had not had a diagnosis of, treatment for, or biochemical evidence of Type II Diabetes Mellitus.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The examination and addendum opinion, especially when considered in combination, are adequate for rating purposes, as the examiner reviewed the claims file for the history of this alleged disability, examined the Veteran personally, and described the alleged disability in sufficient detail to enable the Board to make a fully informed decision regarding its purported relationship with the Veteran's military service.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination reports, and the Veteran has not specifically challenged their adequacy or thoroughness, or the competence of the examiners.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

Moreover, this claim of entitlement to service connection for diabetes mellitus since has been adjudicated by the AMC in the November 2012 SSOC, and the Veteran had 60 days from that SSOC to submit additional evidence and/or argument, including contesting the results of his VA examination and the opinion provided.

The June 2011 VA examination report, coupled with the October 2011 addendum, addresses the question of whether the Veteran has diabetes mellitus, is responsive to the questions posed in the Board's March 2011 remand, and includes a basis for the examiner's opinion.  Thus, the examination report with addendum is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  There was compliance with the Board's remand directive in the conducting of that VA examination and in obtaining this necessary medical comment, including in the addendum. See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Service Connection

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Direct service connection requires competent and credible evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has not asserted, and the evidence does not otherwise show, that his diabetes had its onset or incepted during his service, or even within one year of his discharge, but rather, that it is a result of exposure to herbicides during his service.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (Vietnam era) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service. 

The Veteran's military records verify that he served in the Republic of Vietnam during the Vietnam era, so it is presumed that he was exposed to Agent Orange while there.

If a veteran was exposed to an herbicide agent (including Agent Orange) during active military, naval, or air service, certain diseases, including Type II Diabetes Mellitus (also known as adult-onset diabetes), shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).


In the prior May 2013 decision, the Board denied the Veteran's claim on the basis that the overall weight of the evidence was against finding that he did indeed have diabetes mellitus, much less because of anything that had occurred during his military service, exposure to Agent Orange included.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (noting that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability).  That decision was vacated by the Court pursuant to the Joint Motion, which found that the Board did not adequately address certain medical records showing assessments of diabetes mellitus.

After the filed was returned to the Board, the Veteran submitted additional private records dated in February and October 2013 also showing assessments of diabetes mellitus.  When viewed collectively with the prior evidence of record, a diagnosis of diabetes mellitus is established, so he has at least shown he has this claimed condition.  However, these most recently submitted records specifically reflect diagnosis of Type I Diabetes Mellitus, also referred to in the records as "juvenile-type" diabetes.  Notably, these are the only records in the claims file specifically addressing the particular type of diabetes the Veteran has.  That is, the available evidence does not reflect a specific diagnosis of Type II Diabetes Mellitus, which is often referred to as "adult-onset" diabetes.

Presumptive service connection based on exposure to herbicides only applies to Type II Diabetes Mellitus (i.e., "adult-onset" diabetes).  38 C.F.R. § 3.309(e).  Because the Veteran has not been diagnosed with this specific type of diabetes, presumptive service connection based upon herbicide exposure is not applicable.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 77 Fed. Reg. 47924 -28 (August 10, 2012).

In addition to the presumptions governing herbicide exposure, however, certain "chronic diseases", including diabetes mellitus of any form, may be presumed to have been incurred during service if they become disabling to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from active military service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

That an injury occurred in service alone is not enough; there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity and the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit Court has clarified, however, that this notion of continuity of symptomatology as an alternative means of showing chronicity of disease or injury in service to alternatively link the currently claimed disability to service only pertains to chronic diseases specifically listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

Unfortunately, although diabetes mellitus is one such disease, the first mention of diabetes mellitus in this instance was during private treatment in August 2007, some 28 years, so nearly 3 decades, after the conclusion of the Veteran's service.  There is no evidence of its presence within one year of his separation from service in 1979, certainly not to the required minimum compensable degree of 10 percent.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.


That said, even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange).

But while the Board also has considered whether the Veteran's diabetes mellitus had its onset during his service, his STRs do not reflect any complaints, treatment, or diagnoses suggestive of diabetes mellitus.  There equally is no competent medical nexus evidence otherwise attributing his Type I Diabetes Mellitus to his service, including especially to herbicide exposure.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Finally, the Board has considered the Veteran's lay statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, namely, determinations regarding the type and etiology of diabetes mellitus, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, while the Board has considered his statements made in support of his claim, they are not competent medical evidence and do not establish either a diagnosis of Type II diabetes or the necessary link between his Type I diabetes (which has been diagnosed) and his military service.


For these reasons and bases, the preponderance of the evidence is against finding that the Veteran has diabetes mellitus because of his service, either as directly or presumptively incurred during his service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt, but there is not such a state of equipoise of positive versus negative evidence to otherwise warrant the granting of this claim.


ORDER

The claim of entitlement to service connection for diabetes mellitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


